'Fkbtiarjr
                                 11,1976 "','
                                           :     :.

                  ..,
The Honorable Jesse Jaxes                Opirii.on
                                                 NO. li-%.
State Treasurer                            .
LBJ State Office building                Per Requirement8 for
P. 0. Box 12608, Capitol Station         reporting and remitting
Austin, Texas   78711                    dormant accounts to
        .                                State Treasurer under
                          ,              article 327233,V.T.C.S.,
                                         as amended.

Dear Mr. James':
              .
   .. You have asked whether amendments to article 3272b,
V.T.C.S., adopted by the 64th LegUlature, ,require depoai-
tories to report and to remit to the State Treasurer on or
before May 1, 1976,all dormant aocounts advertised in 1975
and not claimed by their rightful.owners.
     Article 3272b,.V.T.C.S., deals with the duties of de-
positories with regard to dormant or inactive accounts.
Depositories are defined as banks , savings and loan aesoci-
ations, or other organization8 that hold for others deposits
of money or other personal property. Section 3 of the
article requires each depository to publish in May of each
year a newspaper notice of all accounts it holds which have
been inactive for more than seven years and the whereabouts
of the owners of which are unknown. The notice must indicate
that, if unclaimed within nine months, the accounts may be
subject to report to and conservation by the State Treasurer.
The cost of the publication of such notice is charged to the
dr;-mantaccount.




                               p. 3286
    The Honorable Jeaae James - page 2 (H-778)
.



         Until 1975, article 3272b, aection 4 required that
    depositories prepare and aubmit to the State Treasurer on or
    before May 1 of each year two separate lists of dormant
    accounts on which notice had been published the preceding
    year under section 3 and which had remained dormant and the
    whereabouts of the owner8 of whioh remained unknown. One
    list conaiated of all such account8 with a balance of $25 or
    less and other euch accounts with larger belancea'aa the
    depository voluntarily included because the account8 did not
    warrant the further ooat and effort neceaaary to locate the
    ownera. The depoaitory waa required to rsmit to the State
    Treasurer all locounta included on this liat. The second
    list aubmitted by depoaitoriea connieted of those account8
    of more than $25 whioh were retained by the depoaitory while
    efforts continued to locate the owner.
         In 1975, the 64th Legislature amendedsection 4 to
    consolidate the two lieta into one. Act8 1975, 64th Leg.,
    ch. 263, p. 630. The law eliminated the authority of depoai-
    tories to retain accounta while continuing ettorta to locate
    the owners and.required each depository to remit on or
    before May 1 all account8R regardleaa of aise, on which
    notice had been publiahed the preceding year, and which
    remained dormant and the whereabouts of the owner8 of which
    remained unknown. Theae changer took etfeot September 1,
    3975.
         Apparently, your queation concerning the 1975 amendment
    arises from the fact that the law making mandatory the re-
    mission of dormant account8 over 625 did not become effec-
    tive until September 1, 1975. In our opinion, the September
    1 effective date doea not affect the determination of whether
    such accounts should be remitted before May, 1976: The
    notice published in May, 1975 indicated that all accounts,
    regardleso of else, were subject to being reported to and
    conserved by the State Treasurer.




                              p. 3287
:
        The Honorable Jesse James - page 3 (H-778)
    ‘




             Ue believe that all dormant accounts on which notice
        was published in May, 1975, under article 327233,section 3,
        V.T.C.S., and which remain dormant and the whereabouts of
        the owners of which remains unknown, should be reported and
        remitted to the State Treasurer by May 1, 1976. A person
        claiming an intere,stin an account after it has been re-
        mitted to the State Treasurer continues to have a right to
        file a claim and to receive payment as provided in article
        3272a, sections 6, 7, and 0.
                                                   SUMMARY
                                Depositories are required to report and
                                to remit to the State Treasurer by May 1,
                                1976, all dormant accounts on which notice
                                was published in May, 1975, and which remain
                                unclaimed by their owners.
                                                             Very truly yours,

                                                             y$&75&~
                                                             JOHN L. HILL
                                                             Attorney General of Texas
                                                      A
                                                      ,/
                                                      ..
        APPROVED:

                :z --,.,      ..~
             yi: __,.,...2%         “1~   d   -_
        I.
        UAVJD N.*KENDALL, First Assistant




        r3pinionCommittee